Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered February 9, 1995, convicting him of robbery in the first degree (two counts), robbery in the second degree (three counts), burglary in the first degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of robbing three stores in Queens within a two-week period. On appeal, he contends that he was denied the effective assistance of counsel because his trial counsel failed to move for separate trials on each of the *384charged robberies. This contention is without merit, since the record reveals that trial counsel was aware that the court had denied a pretrial motion by the defendant’s previous counsel for essentially the same relief. We are satisfied that the defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or constitute harmless error in view of the overwhelming evidence of guilt. O’Brien, J. P., Thompson, Joy and Florio, JJ., concur.